Case 18-03812        Doc 63     Filed 04/16/19     Entered 04/16/19 14:01:58          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 03812
         Lacrisha Battle

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/12/2018.

         2) The plan was confirmed on 09/05/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 10/03/2018.

         6) Number of months from filing to last payment: 7.

         7) Number of months case was pending: 14.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-03812             Doc 63         Filed 04/16/19    Entered 04/16/19 14:01:58             Desc          Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $3,440.00
           Less amount refunded to debtor                              $3,017.88

 NET RECEIPTS:                                                                                            $422.12


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              -$4.23
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            -$4.23

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim       Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed        Paid           Paid
 AARON SALES & LEASE OW                  Unsecured      1,158.00            NA           NA            0.00         0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA           NA            0.00         0.00
 AARON SALES & LEASE OW                  Unsecured           0.00           NA           NA            0.00         0.00
 Acs/Bank Of America                     Unsecured           0.00           NA           NA            0.00         0.00
 Acs/Wells Fargo                         Unsecured           0.00           NA           NA            0.00         0.00
 Aes/Suntrust Bank                       Unsecured           0.00           NA           NA            0.00         0.00
 Aes/Suntrust Bank                       Unsecured           0.00           NA           NA            0.00         0.00
 American InfoSource LP as agent for     Unsecured         749.00        599.51       599.51           0.00         0.00
 AMSHER COLLECTION SVCS                  Unsecured         211.00           NA           NA            0.00         0.00
 AMSHER COLLECTION SVCS                  Unsecured         211.00           NA           NA            0.00         0.00
 AT&T                                    Unsecured         350.00           NA           NA            0.00         0.00
 AUTOWAREHOUS                            Unsecured           0.00           NA           NA            0.00         0.00
 BankPlus                                Unsecured      1,828.00            NA           NA            0.00         0.00
 BankPlus                                Unsecured         258.00           NA           NA            0.00         0.00
 CAPITAL ONE                             Unsecured         200.00           NA           NA            0.00         0.00
 Car Stars Inc                           Secured       12,049.00     12,049.00     12,049.00        426.35          0.00
 City of Chicago Department of Revenue   Unsecured      4,500.00       5,060.66     5,060.66           0.00         0.00
 Comcast                                 Unsecured         500.00           NA           NA            0.00         0.00
 Commonwealth Edison Company             Unsecured         575.00        580.51       580.51           0.00         0.00
 CreditBox.com LLC                       Unsecured         500.00        910.06       910.06           0.00         0.00
 DBA PARAGON REVENUE GR                  Unsecured         526.00           NA           NA            0.00         0.00
 DBA PARAGON REVENUE GR                  Unsecured         296.00           NA           NA            0.00         0.00
 Edfl Svcs/idapp                         Unsecured           0.00           NA           NA            0.00         0.00
 FED LOAN SERV                           Unsecured           0.00           NA           NA            0.00         0.00
 Forest Park Loan Company                Unsecured         900.00      1,022.45     1,022.45           0.00         0.00
 Il Designated                           Unsecured           0.00           NA           NA            0.00         0.00
 Illinois Tollway                        Unsecured         200.00           NA           NA            0.00         0.00
 Navient Solutions Inc                   Unsecured     10,767.00     10,949.28     10,949.28           0.00         0.00
 NAVIENT SOLUTIONS INC                   Unsecured           0.00           NA           NA            0.00         0.00
 Peoples Energy Corp                     Unsecured         500.00        816.26       816.26           0.00         0.00
 Peoples Engy                            Unsecured           0.00           NA           NA            0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-03812             Doc 63   Filed 04/16/19    Entered 04/16/19 14:01:58                Desc       Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                 Class    Scheduled      Asserted      Allowed         Paid          Paid
 Peoples Engy                      Unsecured           0.00           NA            NA            0.00        0.00
 Peoples Engy                      Unsecured           0.00           NA            NA            0.00        0.00
 PHEAA                             Unsecured           0.00           NA            NA            0.00        0.00
 SUMMITACTRES                      Unsecured           0.00           NA            NA            0.00        0.00
 United States Dept Of Education   Unsecured     75,027.00     75,734.96      75,734.96           0.00        0.00
 US DEPT ED                        Unsecured           0.00           NA            NA            0.00        0.00
 USA FUNDS                         Unsecured           0.00           NA            NA            0.00        0.00
 Webbank-Fingerhut                 Unsecured           0.00           NA            NA            0.00        0.00
 WF EFS                            Unsecured           0.00           NA            NA            0.00        0.00
 Whaley, Jerome                    Unsecured      1,100.00       4,125.00      4,125.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                $0.00                 $0.00
       Mortgage Arrearage                                      $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                            $12,049.00              $426.35                 $0.00
       All Other Secured                                       $0.00                $0.00                 $0.00
 TOTAL SECURED:                                           $12,049.00              $426.35                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $99,798.69                  $0.00               $0.00


 Disbursements:

           Expenses of Administration                                -$4.23
           Disbursements to Creditors                               $426.35

 TOTAL DISBURSEMENTS :                                                                              $422.12




UST Form 101-13-FR-S (9/1/2009)
Case 18-03812        Doc 63      Filed 04/16/19     Entered 04/16/19 14:01:58            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
